DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.
Claim Objections
Claim 16 is objected to because of the following informalities:  lines 7 to 8, “one more” appears to be missing an “or” in between.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-15 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure of the present Application under examination does not provide support for the claimed “ω-position terminal hydrophobic group” as claimed in claims 11-12 and 20-23. The only support for any “terminal hydrophobic group” being substituted by a “substituted or unsubstituted C2 to C30 alkyl group” can be found in page 12, lines 1-10 of the original specification of the present Application under examination. However, again, there is no support for any “ω-position”. Claims 13-15 are being rejected as being dependent on rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
ω–position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group”; as noted above, there is no support for such a limitation in the original disclosure of the present Application under examination. 
Furthermore, even if considering the language of “a structure of a co-position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group”, there is no detailed description as what is meant by the “co-position terminal hydrophobic group”; such a description is simply not well known in the art of chemistry and the original disclosure does not detail out as what is meant by it. If this was meant to describe a certain modification that the anionic surfactant goes through, then it should be noted that the claims under examination are product/composition claims; thus, no method or process modifying the anionic surfactant, cannot be taken to further limit the claims.
In light of the fact that such a claimed language or even the disclosed language are now well known in the field of chemistry and also, in light of the fact that the original disclosure of the present Application under examination lacks of any disclosure or description to clarify what Applicant means by the above cited statement in the claim or in the specification, for the purpose of examination, it is taken that any of the specific examples listed in the original specification of the present Application under examination in pages 10 and 11 of the specification would inevitably read on said limitation, whether the claimed limitation of “a structure of an ω–position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group” is considered or the disclosed statement of “a structure of a co-position terminal Especially, for the purpose of examination, it is assumed that C-number reflects the number of carbons in the alkyl group; for example, sodium polyoxyethylene lauryl ether sulfate is taken to read on C12 due to the fact that lauryl has 12 carbons. 

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8, 10-11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0290760 to Serikawa et al. (hereinafter Serivkawa) in view of U.S. Patent Application Publication No. 2006/0261306 to Li et al. (hereinafter Li) and further in view of 2009/0197413 to Shimizu et al. (hereinafter Shimizu).

	With respect to claim 1, Serikawa, drawn to a polishing composition, teaches the use of abrasive grains, water, a pH adjuster such as a base, and water-soluble polymer such as polyvinyl alcohol (Serikawa, abstract, [0011], [0023]-[0024, [0037], [0049]). Serikawa, additionally, discloses the use of additive agent to decrease the unnecessary frictional resistance between the polishing pad and the polishing object (Serikawa, [0034]) wherein the additive agent can be anionic surfactant such as alkyl sulfate ester salt (Serikawa, [0036]). Serikawa teaches that the additive agent can be used singly or in combination of two or more members (Serikawa, [0038]); thus, the use of a combination of polyvinyl alcohol and an anionic surfactant in the polishing composition of Serikawa is rendered obvious and in fact, is well within the teachings of the reference. Serikawa, also, teaches that the weight average molecular weight of the anionic surfactant is 5,000 or less, and more preferably, 2000 or less (Serikawa, [0041]).
	Although Serikawa teaches alkyl sulfate ester salt as an anionic surfactant, the reference recognizes the use of anionic surfactants having polyoxyalkylene units and 
	However, Serikawa does not expressly and/or literally disclose oxyalkylene units in “a sulfuric ester or a salt thereof”; also, Serikawa does not disclose the number of repeating oxyalkylene group.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Serikawa in order to include the use of an anionic surfactant which not only falls in the group of “a sulfuric ester or a salt thereof” but also include repeating units of oxyalkylene such as polyoxyalkylene alkly or alkenyl ether sulfate ester such as sodium polyoxyethylene lauryl ether sulfate as that taught and shown by Li (Li, [0054]) motivated by the fact that Li is also drawn to the use of said anionic surfactant in the field of abrasive/polishing composition, and thus, the use of a known compound in the same field of art is well within the scope of a skilled artisan, and further motivated by fact that it has been known to use anionic surfactants comprising both a monooxyethylene or a polyoxyethylene groups as well as a sulfo group, a phosphate group, or a carboxy group wherein the number of repeating units of oxytheylene groups is 2 to 8, in a polishing composition due to the fact that such anionic surfactants reduce the occurrence of dishing on the surface of a polysilicon film as that taught and shown prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	With respect to claim 3, the combination of Serikawa in view of Li and further in view of Shimizu renders claim 3 obvious; in particular, Serikawa teaches the use of 0.0001% by mass or more of the anionic surfactant which is seen to overlap with the claimed range of 1x10-6% by mass or more and 1% by mass or less.

	With respect to claim 4, the combination of Serikawa in view of Li and further in view of Shimizu renders claim 4 obvious; in particular, Serikawa discloses the use of polyvinyl alcohol which reads on the claimed water-soluble polymer. 

	With respect to claim 5, it is to be noted that said claim depends from claim 1, and claim 1 is drawn to a polishing composition, and the polishing composition is rendered obvious by the combination of references; thus, it is expected of the polishing composition of the combination of references to be useful in and capable of polishing the claimed object, i.e. single-crystalline silicon substrate.

With respect to claim 6, the combination of references renders the claim obvious, in particular, all references disclose the use of their polishing compositions in polishing an object; thus, a method of polishing is inevitably taught by the references.

	With respect to claim 8, the combination of references renders the claim obvious, in particular, Serikawa discloses the use of 0.0001% by mass or more (Serikawa, [0044]); this is taken to render the claimed range of “less than 0.0001% by mass” obvious because MPEP 2144.05 states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

	With respect to claim 10, it is to be noted that Shimizu discloses the use of a hydroxyethyl cellulose having a molecular weight of about 1,200,000 (Shimizu, [0029]). Thus, this would render the use of such a cellulose derivative having a molecular weight of 250,000 or more in a polishing composition aiming at reducing occurrence of dishing on polished objects obvious, and thus, it would be well within the scope of a skilled artisan, before the effective filing date of the claimed invention, to have utilized such a cellulose derivatives in the teachings of Serikawa motivated by the fact that Serikawa is open to the addition of “other components” in their polishing compositions.

	With respect to claims 11 and 21, the combination of Serikawa in view of Li and further in view of Shimizu renders claims 11 and 21 obvious; in particular, Li teaches the .

	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa in view of Li and further in view of Shimizu as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0135045 to Bian et al. (hereinafter Bian).
The combination of Serikawa in view of Li and further in view of Shimizu renders claim 1 obvious as detailed out above. Both Serikawa and Shimizu disclose the use of water soluble polymers, and Serikawa discloses polyvinyl alcohol. However, the combination of references does not specifically and/or literally disclose that a copolymer 
Nevertheless, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the combination of Serikawa in view of Li and further in view of Shimizu in order to incorporate the use of copolymer of polyvinyl alcohol-polyvinyl acetate, as that taught by Bian (Bian [0006]-[0008]) in polishing compositions motivated by the fact that Serikawa is open to the use of “other components” as well as specifically polyvinyl alcohol, which would clearly show that Serikawa recognizes the use of water soluble polymers such as polyvinyl alcohol, and the fact that the use of copolymer of polyvinyl alcohol-polyvinyl acetate has been known in the art, as that shown by. The use of a known component in the same filed of art is seen to be well within the scope of a skilled artisan.

	Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0290760 to Serikawa et al. (hereinafter Serivkawa) in view of 2009/0197413 to Shimizu et al. (hereinafter Shimizu).

	With respect to claim 12, Serikawa, drawn to a polishing composition, teaches the use of abrasive grains, water, a pH adjuster such as a base, and water-soluble polymer such as polyvinyl alcohol (Serikawa, abstract, [0011], [0023]-[0024, [0037], [0049]). Serikawa, additionally, discloses the use of additive agent to decrease the unnecessary frictional resistance between the polishing pad and the polishing object 
	Although Serikawa teaches sodium polyoxyalkylene tridecyl ether acetate, which is also disclosed among the anionic surfactant of “carboxylic acid or a salt thereof” having “oxyalkylene unit” in the original disclosure of the present Application under examination as well (see specification, page 11, lines 5-6), Serikawa does not expressly and/or literally disclose the number of repeating oxyalkylene units of said surfactant. 
Shimizu, also drawn to a polishing composition, discloses that anionic surfactant having both a sulfo group, a phosphate group, or a carboxy group as well as a monooxyethlene group or a polyoxyethylene group having a 2 to 8 repeating oxyethylene units reduce the occurrence of dishing on the surface of a polysilicon film (Shimizu, [0011]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Serikawa in order to specify the number of repeating oxyethylene units of sodium polyoxyethylene tridecyl ether acetate to be 2 to 8 as that taught and shown by Shimizu motivated by the fact that anionic surfactant comprising prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As noted above, under the rejection of 112 (b), considering the fact that combination of references discloses one of the compounds for the specifically claimed anionic surfactant of “carboxylic acid or a salt thereof” having “oxyalkylene” units, it is expected of said compound, i.e. sodium polyoxyalkylene tridecyl ether acetate, to meet the requirement of having “a structure of an ω–position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group”. Nevertheless, and assuming arguendo, it is to be noted that tridecyl group has 13 carbons, i.e. meets the C13 alkyl group which falls within the range of C2 to C30 alkyl group.

	With respect to claim 13, the combination of Serikawa in view of Shimizu renders claim 13 obvious; in particular, Serikawa teaches the use of 0.0001% by mass or more of the anionic surfactant which is seen to overlap with the claimed range of 1x10-6% by mass or more and 1% by mass or less.

With respect to claim 14, the combination of Serikawa in view of Shimizu renders claim 14 obvious; in particular, Serikawa discloses the use of polyvinyl alcohol which reads on the claimed water-soluble polymer. 

	With respect to claim 15, the combination of references renders the claim obvious, in particular, Serikawa discloses the use of 0.0001% by mass or more (Serikawa, [0044]); this is taken to render the claimed range of “less than 0.0001% by mass” obvious because MPEP 2144.05 states “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

	With respect to claim 16, Serikawa, drawn to a polishing composition, teaches the use of abrasive grains, water, a pH adjuster such as a base, and water-soluble polymer such as polyvinyl alcohol (Serikawa, abstract, [0011], [0023]-[0024, [0037], [0049]). Serikawa, additionally, discloses the use of additive agent to decrease the unnecessary frictional resistance between the polishing pad and the polishing object (Serikawa, [0034]) wherein the additive agent can be sodium polyoxyethylene oleyl ether phosphate (Serikawa, [0036]). Serikawa teaches that the additive agent can be used singly or in combination of two or more members (Serikawa, [0038]); thus, the use of a combination of polyvinyl alcohol and an anionic surfactant in the polishing composition of Serikawa is rendered obvious and in fact, is well within the teachings of the reference. Serikawa, also, teaches that the weight average molecular weight of the 
	Although Serikawa teaches sodium polyoxyalkylene oleyl ether phosphate, which is also disclosed among the examples of anionic surfactant of “phosphoric ester or a salt thereof” having “oxyalkylene unit” in the original disclosure of the present Application under examination as well (see specification, page 11, lines 20-21), Serikawa does not expressly and/or literally disclose the number of repeating oxyalkylene units of said surfactant. 
Shimizu, also drawn to a polishing composition, discloses that anionic surfactant having both a sulfo group, a phosphate group, or a carboxy group as well as a monooxyethlene group or a polyoxyethylene group having a 2 to 8 repeating oxyethylene units reduce the occurrence of dishing on the surface of a polysilicon film (Shimizu, [0011]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Serikawa in order to specify the number of repeating oxyethylene units of sodium polyoxyethylene oleyl ether phosphate to be 2 to 8 as that taught and shown by Shimizu motivated by the fact that anionic surfactant comprising both a phosphate group as well as a polyoxyethylene group of 2 to 8 repeating oxyethylene units have the effect of reducing the occurrence of dishing on the surface of a polysilicon film. According to MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Considering the fact that the anionic surfactant disclosed by Serikawa is listed as one of the specific examples for such compounds, in the original specification of the present Application under examination, for an anionic surfactant of “phosphoric ester or a salt thereof” having “oxyalkylene” unit, it is expected of sodium polyoxyethylene oleyl ether phosphate to meet the requirements of, at least, one of the claimed formulas as claimed in claim 16. In particular, sodium polyoxyethylene oleyl ether phosphate reads on the middle formula, i.e. R-O-(AO)m-PO(O-H+)(O-M+).

With respect to claim 17, the combination of Serikawa in view of Li and further in view of Shimizu renders claim 17 obvious; in particular, Serikawa teaches the use of 0.0001% by mass or more of the anionic surfactant which is seen to overlap with the claimed range of 1x10-6% by mass or more and 1% by mass or less.

With respect to claim 18, the combination of Serikawa in view of Li and further in view of Shimizu renders claim 18 obvious; in particular, Serikawa discloses the use of polyvinyl alcohol which reads on the claimed water-soluble polymer. 

With respect to claim 19, the combination of references renders the claim obvious, in particular, Serikawa discloses the use of 0.0001% by mass or more (Serikawa, [0044]); this is taken to render the claimed range of “less than 0.0001% by mass” obvious because MPEP 2144.05 states “Similarly, a prima facie case of Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

With respect to claim 20, the combination of references renders claim 20 obvious; in particular, Serikawa teaches sodium polyoxyethylene oleyl ether phosphate which is, also, disclosed as one of the examples for an anionic surfactant having both “phosphoric ester or a salt thereof” and “oxyalkylene” units in the original disclosure of the present Application under examination; therefore, it is expected of said structure to meet the requirement of “a structure of an ω–position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group”. Nevertheless, and assuming arguendo, it is to be noted that oleyl group has 18 carbons, i.e. meets the C18 alkyl group which falls within the range of C2 to C30 alkyl group.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa in view of Shimizu as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2009/0104778 to Sakanishi et al. (hereinafter Sakanishi).
	The combination of Serikawa in view of Shimizu renders claim 12 obvious as detailed out above; however, said combination does not expressly and/or literally disclose “a structure of an ω–position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C12 alkyl group”. . 

	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serikawa in view of Shimizu as applied to claim 16 above, and further in view of U.S. Patent Application Publication No. 2002/0155975 to Hokkirigawa et al. (hereinafter Hokkirigawa).
	The combination of Serikawa in view of Shimizu renders claim 16 obvious as detailed out above; however, said combination does not expressly and/or literally disclose “a structure of an ω–position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C12 alkyl group”. Nevertheless, Shimizu clearly renders it obvious to use anionic surfactants having a phosphate group as well as a polyoxyethylene group with 2 to 8 repeating units of oxyethylene in polishing compositions with the aim of reducing occurrence of dishing on . 

	Response to Arguments
Applicant’s arguments, see page 7 of Remarks, filed 4/02/2021, with respect to the rejection(s) of claim(s) 1-10 under 103 obviousness have been fully considered and, in view of the amendment made to claim 1 filed on 4/02/2021, are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection, for claim 1, is made in view of Serikawa in view of Li and further in view of Shimizu as detailed out above.

Applicant's arguments filed 4/02/2021, with respect to new claim 12, have been fully considered but they are not persuasive.
Applicant has argued that new claim 12 includes the recitation of “wherein the surfactant is a carboxylic acid or a salt thereof; a structure of an ω–position terminal hydrophobic group in the anionic surfactant is substituted with a substituted or unsubstituted C2 to C30 alkyl group” as well as “an average addition mole number of 
The examiner, respectfully, submits that the combination of Serikawa in view of Shimizu is taken to render claim 12 obvious and with the addition of Sakanishi, claim 22, i.e. a C12 alkyl group, are rendered obvious as detailed out above. In particular, Shimizu discloses “It is essential that the anionic surfactant contained in the polishing composition has a monooxyethylene group or a polyoxyethylene group to reduce the occurrence of dishing on the surface of the polysilicon film polished by using the polishing composition to a level that is practically acceptable. Examples of such an anionic surfactant include polyoxyethylene alkyl ether phosphate, polyoxyethylene alkyl ether acetate, and polyoxyethylene alkyl ether sulfate. In other words, any anionic surfactant that has a phosphate group, a carboxy group, or a sulfo group as well as a monooxyethylene group or a polyoxyethylene group can be used. If the anionic surfactant contained in the polishing composition has a polyoxyethylene group, the number of repeating oxyethylene units in the polyoxyethylene group is preferably 2 to 8.” (see paragraph [0011]). This disclosure provides sufficient evidence that anionic surfactant having a carboxy group as well as polyoxyethylene, wherein the oxyethylene units are 2 to 8, have not only been known but that they have beneficial effects in the polishing composition industry. Moreover, Serikawa, i.e. the primary reference, clearly discloses sodium polyoxyethylene tridecyl ether acetate as one of the anionic surfactant used as an additive, and this structure is disclosed in the original disclosure of the present Application as one of the examples for the anionic surfactant having both “carboxylic acid and a salt thereof” as well as “oxyethylene” units. This structure, sodium 
Applicant has argued that new claim 16 includes the recitation of “wherein the surfactant is a phosphoric ester or a salt thereof, represented by one more of the following formulas: R-O-(AO)m-PO(O-H+)2; R-O-(AO)m-PO(O-H+)(O-M+); and R-O-(AO)m-PO(O-M+)2, wherein R represents an alkyl group; wherein AO represents an organic group containing an oxyalkylene unit; wherein m represents an average addition mole number; wherein M+ represents a cation… and wherein the average addition mole number of the oxyalkylene unit of the anionic surfactant is more than 3 and 25 or less”, and that these limitations are not disclosed by Serikawa or Shimizu.
The Examiner, respectfully, submits that Serikawa discloses sodium polyoxyethylene oleyl ether phosphate which renders the claimed formula in claim 16 obvious, and it is one of the examples disclosed by the original disclosure of the present Application under examination. Additionally, Shimizu discloses “It is essential that the anionic surfactant contained in the polishing composition has a monooxyethylene group or a polyoxyethylene group to reduce the occurrence of dishing on the surface of the polysilicon film polished by using the polishing composition to a level that is practically acceptable. Examples of such an anionic surfactant include polyoxyethylene alkyl ether phosphate, polyoxyethylene alkyl ether acetate, and polyoxyethylene alkyl ether sulfate. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731